J-S40041-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    HASSAN ROBINSON                            :
                                               :
                      Appellant                :   No. 2434 EDA 2016

               Appeal from the Judgment of Sentence May 4, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0009742-2015


BEFORE:      OTT, DUBOW, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                                     FILED JULY 25, 2017

        Clarence Robinson appeals from the judgment of sentence imposed

May 4, 2016, in the Philadelphia County Court of Common Pleas. 1 The trial

court sentenced Robinson to an aggregate term of seven to 15 years’

imprisonment following his non-jury conviction of persons not to possess

firearms and possession of an instrument of crime (“PIC”).2            On appeal,


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  Robinson was tried jointly with his two co-defendants, Lawrence Mangrum
and Clarence Glenn. All three were convicted of the same offenses. They
are now represented by the same attorney on appeal, and have filed
identical briefs. See Commonwealth v. Mangrum, 2149 EDA 2016;
Commonwealth v. Glenn, 2078 EDA 2016.
2
    See 18 Pa.C.S. §§ 6105 and 907, respectively.
J-S40041-17



Robinson challenges the sufficiency and weight of the evidence supporting

his convictions. For the reasons below, we affirm.

      The facts underlying Robinson’s conviction were aptly summarized by

the trial court as follows:

             Officer Kevin Lewis of the Philadelphia Police Department
      testified that at approximately 8:48 PM on August 19, 2015, he
      and his partner, Officer Sanders, were on duty and were parked
      at the intersection of 56th and Haverford Ave. in the city and
      County of Philadelphia when they heard the sound of nearby
      gunfire. Believing it to have come from the area of “55th and
      Vine, which is a block down and… one block over,” he
      immediately drove to the vicinity and observed three males,
      identified in Court as [Robinson] and his Co-Defendants, []
      Mangrum and [] Glenn, “running across Vine from 300 Sickles
      onto 200 Sickles.” The three males were the only individuals he
      observed in the area.

            Believing “the males might possibly come out of the
      breezeway there”, Officer Lewis drove to the 5400 block of
      Summer Street to intercept them. On arriving, he observed the
      three males attempting “to get into a white Oldsmobile, which
      was running on the highway unattended.” Officer Lewis and his
      partner “were able to stop them from getting in the car and get
      them in handcuffs.”      Officer Lewis estimated that it took
      “between ten and fifteen seconds” from when he first heard the
      gunshots to when he intercepted [Robinson] and the two other
      Co-Defendants.

             On August 19, 2015, Detective Vincent Parker of the
      Philadelphia Police Department was on duty, along with his
      partner, Detective Ortiz. They responded to the area of 300
      North 55 Street, the location of the incident in question, where
      Detective Parker observed his partner recover “12 9 MM FCCs
      [fired cartridge casings] … on the west side of the street” and
      four 9MM FCCs… from the east side of the street near the
      walkway.” Detective Parker also personally recovered three
      firearms from 236 Sickles Way. This was corroborated by Officer
      Lewis, who testified that these three firearms were located in
      “the flight path” that he observed the three Co-Defendant’s “run



                                    -2-
J-S40041-17


        through”, only “about 20 yards” from where           the    white
        Oldsmobile was located with the engine running.

              At his waiver trial it was stipulated by counsel that
        [Robinson] did not “have a valid license to carry a firearm” and
        was prohibited from carrying a firearm. It was also stipulated
        that the FCCs recovered correspond to two of the three firearms
        recovered by Detective Parker, with the third firearm being
        determined to be inoperable.

Trial Court Opinion, 10/17/2016, at 3-4 (record citations omitted).

        Robinson and his co-defendants were subsequently charged with

persons not to possess firearms, possession of a firearm without a license,

possession of a firearm on a public street in Philadelphia, PIC, and

conspiracy.3 They proceeded to a joint non-jury trial held on February 26,

2016.     At the conclusion of the testimony, the trial court found Robinson

guilty of persons not to possess firearms and PIC, and not guilty of the

remaining charges.       On May 4, 2016, the court sentenced Robinson to a

term of five to 10 years’ incarceration for the firearms offense, and a

consecutive term of two to five years’ incarceration for PIC. Robinson filed a

timely post-sentence motion challenging the sufficiency and weight of the

evidence and requesting reconsideration of his sentence.         The trial court

denied Robinson’s motion on July 20, 2016, and this timely appeal followed.4
____________________________________________


3
    18 Pa.C.S.§§ 6105, 6106, 6108, 907, and 903, respectively.
4
   On August 16, 2016, the court ordered Robinson to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Robinson complied with the court’s directive, and filed a concise statement
on September 6, 2016.




                                           -3-
J-S40041-17



         Preliminarily, we must address the trial court’s contention that

Robinson’s issues are waived on appeal as a result of his vague concise

statement. See Trial Court Opinion, 10/17/2016, at 2-3. It is well-settled

that when a trial court directs an appellant to file a Rule 1925(b) statement,

the statement must “concisely identify each ruling or error that the appellant

intends to challenge with sufficient detail to identify all pertinent issues for

the judge.” Pa.R.A.P. 1925(b)(4)(ii). Indeed, this Court has found waiver

where an appellant’s concise statement is too vague to permit review.

Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa. Super. 2015).

Particularly, when an appellant challenges the sufficiency of the evidence,

         the [Rule] 1925(b) statement needs to specify the element or
         elements upon which the evidence was insufficient. This Court
         can then analyze the element or elements on appeal. [Where a
         Rule] 1925(b) statement [ ] does not specify the allegedly
         unproven elements[,] ... the sufficiency issue is waived [on
         appeal].

Id., quoting Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa.

Super. 2008) (quotation omitted). The same is true for a challenge to the

weight of the evidence. See Commonwealth v. Freeman, 128 A.3d 1231,

1248-1249 (Pa. Super. 2015).

         Nevertheless, when our appellate review is not hindered by the defects

in the concise statement, we have declined to find waiver.                 See

Commonwealth v. Smith, 955 A.2d 391, 393 (Pa. Super. 2008) (finding

issues not waived despite vague Rule 1925(b) statement when the trial court

“filed    an   opinion   which   meaningfully   addressed    the   [appellant’s]


                                      -4-
J-S40041-17



arguments.”). In the present case, Robinson filed a post-sentence motion in

which he challenged both the weight and sufficiency of the evidence, and, in

particular, asserted that “[t]he evidence presented at trial was insufficient to

prove that [he] possessed a firearm, a necessary element of both 6105 and

PIC.”    Motion for Judgment of Acquittal, 5/4/2016, at ¶ 3.      Moreover, the

trial court, despite finding waiver, addressed both claims in its opinion. See

Trial Court Opinion, 10/17/2016, at 5-9. Consequently, because we are able

to meaningfully review Robinson’s issues on appeal, we decline to find his

claims waived.

        In his first issue, Robinson contends the evidence was insufficient to

support his convictions because the Commonwealth failed to prove he

possessed a firearm on the night in question. Our review of a challenge to

the sufficiency of the evidence is well-established:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying the above test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.            In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
          possibility of innocence.        Any doubts regarding a
          defendant’s guilt may be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that as a matter
          of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
          its burden of proving every element of the crime beyond a
          reasonable doubt by means of wholly circumstantial
          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually

                                      -5-
J-S40041-17


           received must be considered. Finally, the finder of fact
           while passing upon the credibility of witnesses and the
           weight of the evidence produced, is free to believe all, part
           or none of the evidence.

        “This standard is equally applicable to cases where the evidence
        is circumstantial rather than direct so long as the combination of
        the evidence links the accused to the crime beyond a reasonable
        doubt.” “Although a conviction must be based on ‘more than
        mere suspicion or conjecture, the Commonwealth need not
        establish guilt to a mathematical certainty.’”

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014)

(internal citations omitted), appeal denied, 95 A.3d 275 (Pa. 2014).

        In the present case, Robinson challenges his convictions of persons not

to possess firearms and PIC.          Section 6105 of the Uniform Firearms Act,5

provides, inter alia, that a person who has been convicted of certain

enumerated offenses, “shall not possess, use, control, sell, transfer or

manufacture … a firearm in this Commonwealth.” 18 Pa.C.S. § 6105(a)(1).

Furthermore, pursuant to Section 907 of the Crimes Code, “[a] person

commits a misdemeanor of the first degree if he possesses any instrument

of crime with intent to employ it criminally.”     18 Pa.C.S. § 907(a).

        Here, Robinson stipulated he was prohibited from possessing a firearm

under Section 6105. See N.T., 2/26/2016, at 51. Moreover, it is axiomatic

that “[a] handgun is clearly an instrument of crime as defined” in the PIC

statute.    Commonwealth v. Monroe, 422 A.2d 193, 195 (Pa. Super.

1980).     Consequently, Robinson’s argument focuses on the court’s finding
____________________________________________


5
    18 Pa.C.S. § 6101 et seq.



                                           -6-
J-S40041-17



that he “constructively possessed one of the firearms the police found.”

Robinson’s Brief at 9.

      Because Robinson did not possess a firearm on his person at that time

of his arrest, the Commonwealth was required to establish that Robinson

constructively possessed one of the three firearms recovered from the

courtyard.

      Constructive possession is a legal fiction, a pragmatic construct
      to deal with the realities of criminal law enforcement.
      Constructive possession is an inference arising from a set of
      facts that possession of the contraband was more likely than not.
      We have defined constructive possession as conscious dominion.
      We subsequently defined conscious dominion as the power to
      control the contraband and the intent to exercise that control.
      To aid application, we have held that constructive possession
      may be established by the totality of the circumstances.

Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa. Super. 2013) (citation

omitted), appeal denied, 78 A.3d 1090 (Pa. 2013).          “Additionally, it is

possible for two people to have joint constructive possession of an item of

contraband.” Id. at 820-821.

      Relying on Commonwealth v. Carter, 450 A.2d 142 (Pa. Super.

1982), Robinson argues the evidence was insufficient to establish he had

“both the power to control and the intent to exercise that control over the

firearm.”    Robinson’s Brief at 9.   First, he notes the guns were recovered

from “the courtyard of a five-building public housing project in which

hundreds of people lived and to which hundreds more had access.” Id. at

10.   Second, he emphasizes neither his DNA nor his fingerprints were

discovered on any of the weapons, and he told police he was running

                                      -7-
J-S40041-17



because “somebody had just shot at him.” Id. Finally, Robinson maintains:

“Other than the fact that [he] was seen by Officer Lewis running from the

area in which the gun was found, there was no evidence connecting him to

the gun.”   Id.   Accordingly, he asserts his convictions were based upon

“mere conjecture, speculation, and suspicion.” Id.

     The trial court addressed Robinson’s sufficiency claim as follows:

     Within seconds of hearing gunfire, Officer Lewis saw [Robinson]
     and his two Co-Defendants, fleeing the area. He, and his
     partner apprehended the three Co-Defendants as they were
     trying to enter an unattended and running vehicle. Only ten to
     fifteen seconds had passed from when the shots were first fired
     and the three Co-Defendants were taken into custody.

            Subsequent inspection of the Co-Defendant’s flight path
     led to the recovery of three firearms, as well as multiple FCCs
     that came from two of the recovered firearms. Because it was
     stipulated that [Robinson] was prohibited from possessing a
     firearm, and because possession is the only element in dispute
     as it relates to the PIC charge, the Commonwealth only needed
     to prove that [Robinson] possessed a firearm for [Robinson] to
     be found guilty of Possession of a Firearm by Persons Prohibited
     and PIC. In viewing the totality of the circumstances, it is clear
     that [Robinson] illegally possessed a firearm.

           In finding [Robinson] guilty, the Court stated “[to] find the
     defendants not guilty, I really would have to torture the facts. I
     mean, it defies reason.        I would have to manufacture a
     reasonable doubt, and I’m not going to do that. The Court also
     stated:

        “It’s a circumstantial evidence case, the circumstances
        being you have a well-defined crime scene, a shooting that
        takes place we know just within moments because the
        police are right there and hear it. You have them running
        from the direction of the crime scene toward a waiting car.
        And along the way, along their path, they find three guns
        – three guys, three guns.”



                                    -8-
J-S40041-17


     Specifically, the court found that the presence of the unattended
     white Oldsmobile in such close proximity of the crime scene was
     a key factor, stating:

        “The white Oldsmobile says they’re involved, doesn’t it?

        Who leaves a car running with nobody in it unless they
        expect to be back soon and be in a hurry to get away?

        Even if you’re just going to, you know, be gone for a little
        bit and come back in a short time, you turn your car off.
        You take your key with you. You go wherever you’re going
        to go, do whatever you’re going to do, unless you know
        that you’re running from something and then you want to
        be able to jump into the car and take off.

        I mean that car is what prevents me from accepting your
        argument.     It’s not just the shooting took place
        somewhere and these guys happen to be in the
        neighborhood. They’re running for that car.

           The Court finds that the circumstantial evidence presented
     in this case by the Commonwealth is sufficient to support
     [Robinson’s] convictions for Possession of a Firearm by Persons
     Prohibited and PIC.

Trial Court Opinion, 10/17/2016, at 7-8 (record citations omitted).

     Our review of the record and relevant case law reveals ample support

for the trial court’s decision. Absent from Robinson’s discussion is the one

fact the trial court found to be dispositive – Robinson and his cohorts were

apprehended while attempting to flee in an unattended, running vehicle

just moments after the shooting.     See N.T., 2/26/2016, at 15.       Indeed,

Officer Lewis testified he intercepted the three men “between ten and 15

seconds” after he heard the initial gunshots, and saw no other individuals in

the area.   Id. at 16, 21.   Further, he estimated the guns were recovered

“about 20 yards” from where the men were found, in the “flight path that



                                    -9-
J-S40041-17



[he] observed the males run through.”                  Id. at 17.   As Officer Lewis

continued to retrace the defendants’ steps, he recovered “over 15 shell

casings” in the courtyard of the housing development.                Id. at 18.    The

totality of these circumstances supports the trial court’s finding that

Robinson had the power and intent to control one of the three recovered

firearms. See Hopkins, supra.

       Moreover, the decision in Carter does not affect our analysis. In that

case, a panel of this Court held the evidence was sufficient to establish the

defendant constructively possessed a firearm recovered from a vehicle in

which he was the driver.            See Carter, supra, 450 A.2d at 147-148.

Although there were four other occupants in the car, the panel concluded the

location of the firearm (under the brake pedal), and the actions of the

defendant     immediately      after   the      stop   (bending   down   towards   the

floorboard), supported the trial court’s finding that the defendant had

constructive possession of the weapon. See id. Similarly, here, Robinson’s

actions in fleeing from the crime scene, moments after gunshots were heard,

to an unattended vehicle left running for a quick getaway, was sufficient to

support    the   trial   court’s   determination       that   Robinson   constructively

possessed one of the weapons.6                 Accordingly, no relief is warranted on

Robinson’s first issue.

____________________________________________


6
  We note Robinson also relies on this Court’s decision in Commonwealth
v. Person, 39 A.3d 302 (Pa. Super. 2012), in which the panel determined
(Footnote Continued Next Page)


                                          - 10 -
J-S40041-17



      Next, Robinson challenges the weight of the evidence supporting his

convictions.   Our review of a weight claim is well-established:7

      The weight of the evidence is a matter exclusively for the finder
      of fact, who is free to believe all, part, or none of the evidence
      and to determine the credibility of the witnesses. A new trial is
      not warranted because of “a mere conflict in the testimony” and
      must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them
      equal weight with all the facts is to deny justice. On appeal, our
      purview is extremely limited and is confined to whether the trial
      court abused its discretion in finding that the jury verdict did not
      shock one’s conscience. Thus, appellate review of a weight claim
      consists of a review of the trial court’s exercise of discretion, not
      a review of the underlying question of whether the verdict is
      against the weight of the evidence. An appellate court may not
      reverse a verdict unless it is so contrary to the evidence as to
      shock one’s sense of justice.


                       _______________________
(Footnote Continued)

the defendant did not have constructive possession of a gun recovered from
the top of a kitchen cabinet for purposes of applying the now
unconstitutional mandatory minimum sentence found at 42 Pa.C.S. § 9712.1
(mandatory sentence for defendant who possesses firearm while selling
narcotics). See Person, supra, 39 A.3d at 306-307. Indeed, the panel
emphasized the defendant did not reside in the home, did not have exclusive
access to the area where the gun was recovered, and was not seen entering
the kitchen. See id. at 307. However, Robinson fails to acknowledge that
the Pennsylvania Supreme Court vacated this Court’s opinion on appeal, and
remanded for further consideration in light of the Supreme Court’s decision
in Commonwealth v. Hanson, 82 A.3d 1023 (Pa. 2013).                    See
Commonwealth v. Person, 86 A.3d 864 (Pa. 2014). Therefore, the
Superior Court’s original decision is of little precedential value.
7
  We note Robinson properly preserved his weight of the evidence claim by
raising the issue in a timely post-sentence motion before the trial court.
See Pa.R.Crim.P. 607(A)(3).



                                           - 11 -
J-S40041-17



Commonwealth v. Rosser, 135 A.3d 1077, 1090 (Pa. Super. 2016) (en

banc), appeal denied, 2017 WL 1194930 [711 MAL 2016] (Pa. March 31,

2017) (quotation omitted).

      In support of his claim, Robinson emphasizes “there was no evidence

to connect him to the guns found by the police.” Robinson’s Brief at 10. He

maintains that while the trial court relied upon the fact he was apprehended

as “he attempted to get into a running car[,]” the Commonwealth presented

no evidence “that Robinson owned the car or had arrived at the location in

the car.”   Id. at 11.   Moreover, Robinson repeats his assertion that there

was no DNA or fingerprint evidence linking him to the recovered weapons.

See id.

      The trial court denied Robinson’s weight claim by emphasizing that the

police officers were “credible witnesses as their testimony was credible,

clear, convincing, truthful, and uncontradicted.”        Trial Court Opinion,

10/17/2016, at 9.        Although Robinson’s conviction rests solely upon

circumstantial evidence, we detect no abuse of discretion on the part of the

trial court in concluding the weight of the evidence, considering all the

circumstances surrounding Robinson’s arrest, supports the guilty verdicts.

Indeed, we agree with the trial court’s determination that the verdict does

not “shock one’s sense of justice and make the award of a new trial

imperative.”   Id., quoting Commonwealth v. Rosetti, 863 A.2d 1185,

1192 (Pa. Super. 2004) (citation omitted), appeal denied, 878 A.2d 864 (Pa.

2005). Accordingly, Robinson is entitled to no relief.

                                    - 12 -
J-S40041-17



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2017




                                 - 13 -